 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM THOMAS COATS,                              Case No. 1:13-cv-02032-AWI-BAM (PC)
12                      Plaintiff,                      ORDER DISCHARGING ORDER TO SHOW
                                                        CAUSE WHY ACTION SHOULD NOT BE
13          v.                                          DISMISSED FOR FAILURE TO
                                                        PROSECUTE
14   CHAUDHRI, et al.,                                  (ECF No. 81)
15                      Defendants.                     ORDER REQURIING PLAINTIFF TO FILE
                                                        FIRST AMENDED COMPLAINT
16
                                                        THIRTY (30) DAY DEADLINE
17

18          Plaintiff William Thomas Coats (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds against

20   Defendants Fairchild, Gundran, Gladden, Nguyen, and Convalecer for deliberate indifference to

21   serious medical needs in violation of the Eighth Amendment.

22          On July 10, 2018, the Court granted Defendants’ motions for more definite statement and

23   directed Plaintiff to file a first amended complaint clarifying the allegations in the original

24   complaint regarding the Defendants. (ECF No. 78.) After no response was received, the Court

25   issued an order to show cause why this action should not be dismissed for Plaintiff’s failure to

26   comply with the Court’s order and for failure to prosecute. (ECF No. 81.)

27          On September 10, 2018, Plaintiff filed a response stating that he had been transferred to a

28   different facility and did not have access to his legal property. Plaintiff requested an extension of
                                                       1
 1   time of three to six months. (ECF No. 82.) The Court construed the filing as a motion for stay,

 2   and Defendants filed a response on October 25, 2018.1 (ECF Nos. 84, 86.) Defendants state that

 3   they do not oppose Plaintiff’s motion, because the request is moot. Specifically, defense counsel

 4   states that he has contacted the litigation coordinator at the facility where Plaintiff is currently

 5   housed, and has confirmed that all of Plaintiff’s legal and non-legal paperwork were delivered to

 6   him on or before October 12, 2018. Attached to the response is the complete e-mail

 7   correspondence between defense counsel and various prison staff involved in locating Plaintiff’s

 8   property. (ECF No. 86.)

 9           As it appears that Plaintiff is now in possession of his legal property, the Court finds that

10   the request for a stay of these proceedings is now moot. Plaintiff will be permitted a further

11   opportunity to file a first amended complaint which clarifies the allegations in his original

12   complaint regarding the Defendants, in compliance with the Court’s July 10, 2018 order.

13           Accordingly, IT IS HEREBY ORDERED that:

14       1. The order to show cause issued on August 20, 2018, (ECF No. 81), is DISCHARGED;

15       2. Within thirty (30) days from the date of service of this order, Plaintiff shall:

16                a. File a first amended complaint in compliance with the Court’s July 10, 2018 order;

17                    or

18                b. Provide a written response specifically explaining why he is unable to file a first

19                    amended complaint; and

20       3. The failure to respond to this order will result in the dismissal of this action, with
21           prejudice, for failure to obey a court order and failure to prosecute.

22
     IT IS SO ORDERED.
23

24       Dated:      October 26, 2018                                 /s/ Barbara     A. McAuliffe                _
                                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
       Defendants originally filed a response on October 23, 2018. (ECF No. 85.) An amended response was later filed,
28   including an exhibit that was inadvertently omitted from the original filing. (ECF No. 86.)
                                                             2
